IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                     DIVISION ONE

STATE OF WASHINGTON,                      )      No. 76117-0-1
                                          )
                       Respondent,        )
                                          )
           v.                             )
                                          )      UNPUBLISHED OPINION
PHOENIX BARNES MEYERS,                    )
                                          )      FILED: June 4, 2018
                       Appellant.         )
                                          )

       VERELLEN, J. — This appeal presents the question of whether a defendant
denied his right to be present for a restitution hearing but represented by an

attorney when the trial court decided the amount of restitution is limited to the

remedy of remand for a new hearing. Under the particular facts of this appeal,

remand is the proper remedy.

       We vacate the trial court's restitution order and remand this case for a new

restitution hearing.

                                      FACTS

       The State charged Meyers with one count of possession of a stolen

vehicle. Meyers pleaded guilty and received a low-end standard range sentence

of two months of confinement. As part of the plea agreement, Meyers agreed to
No. 76117-0-1/2



pay restitution for "all losses from and damage to the stolen vehicle," with the

amount to be determined later.'

        At sentencing, the parties never addressed whether Meyers wished to

waive his right to be present at a future restitution hearing. No waiver was

reflected in the judgment and sentence, but the clerk's minutes indicated Meyers

had waived his presence. Weeks after sentencing, defense counsel filed a

notice of withdrawal without serving it on the State or obtaining the court's

permission to withdraw.

        The State submitted a proposed restitution order and supporting

documentation to defense counsel in mid-August 2016. Several weeks later,

after not receiving an agreement regarding the amount, the State mailed a notice

to defense counsel that a restitution hearing was scheduled for October 12,

2016.

        On October 12, 2016, the trial court granted a joint motion by the State

and defense counsel to reschedule the restitution hearing because "defense

needs to contact defendant; State obtaining additional information."2

        The hearing was continued one additional day to October 25, 2016, the

179 day after sentencing. Defense counsel appeared at the hearing; Meyers did

not. Defense counsel asserted that because he had filed a notice of withdrawal

after sentencing, he was no longer the attorney of record. Defense counsel


        1 Clerk's Papers(CP)at 26.
        2 CP   at 58.



                                         2
No. 76117-0-1/3



argued that the State failed to give Meyers proper notice of the restitution hearing

because the State provided notice to defense counsel instead of Meyers directly.

The prosecutor acknowledged that the State had not provided notice directly to

Meyers. The trial court found that it was the State's obligation to provide notice

to Meyers of the restitution hearing and that Meyers had received insufficient

notice. But the court heard argument from the State and defense counsel

regarding the State's documentation, found that the State had met its burden to

prove the documented expenses were causally connected to the crime, and

signed the restitution order requiring Meyers to pay $633.03. The trial court set a

subsequent hearing for argument regarding whether entry of the order was valid

where the defendant did not waive his presence and did not receive personal

notice of the hearing but was represented by counsel at the hearing.

       At the November 4 hearing, the trial court noted that it had already signed

the restitution order at the prior hearing but that defense counsel could brief a

formal motion for reconsideration. Defense counsel did not file a motion for

reconsideration.

       Meyers appeals the restitution order.

                                    ANALYSIS

                                      Remedy

       Meyers argues the restitution order is void because he did not receive

notice of and was not present at the restitution hearing. The State concedes that

Meyers's right to be present under CrR 3.4 was violated when the trial court held




                                         3
No. 76117-0-1/4



a contested restitution hearing without Meyers present and without a waiver. But

the State contends the appropriate remedy is a remand for a new restitution

hearing.

       Where a restitution order is reversed on appeal, remand to correct the

error may be an appropriate remedy. In State v Griffith, our Supreme Court held

that although the evidence was legally insufficient to support the trial court's

restitution order for the value of all unrecovered stolen property, the appropriate

remedy was remand to determine the value of stolen property in the defendant's

possession based on evidence that had been presented at the prior restitution

hearing.3 Though vacation is an appropriate remedy when the restitution order is

untimely,4 or is entered ex parte without an evidentiary hearing,5 remand is

appropriate under these facts.




       3 State v. Griffith, 164 Wash. 2d 960, 968, 195 P.3d 506 (2008); see State v.
Kinneman, 122 Wash. App. 850, 863, 95 P.3d 1277(2004)(where crime victim
clearly suffered a loss "but that the amount of that loss was unclear. . . the
proper remedy is remand for an evidentiary hearing"); see generally State v.
Tobin, 161 Wash. 2d 517, 524, 166 P.3d 1167(2007)("When interpreting
Washington's restitution statutes, we recognize that they were intended to
require the defendant to face the consequences of his or her criminal conduct.
We do not engage in overly technical construction that would permit the
defendant to escape from just punishment."(citations omitted)).
      4 State  v. Moen, 129 Wash. 2d 535, 548, 919 P.2d 69(1996)(reversal of
untimely restitution order); State v. Grantham, 174 Wash. App. 399, 406, 299 P.3d
21(2013)(reversal of untimely restitution order).
       5 See State v. Burmaster, 96 Wash. App. 36, 56, 979 P.2d 442(1999); State
v. Saunders, 132 Wash. App. 592, 608, 132 P.3d 743(2006).




                                         4
No. 76117-0-1/5



       Here, the restitution order was timely entered after an evidentiary hearing

at which Meyers was represented by counse1.6 Under these facts and limited

briefing, the appropriate remedy for lack of presence of the defendant is a

remand for a new restitution hearing. No new evidence may be admitted on

remand.

       We vacate the trial court's restitution order and remand this matter for a

new restitution hearing on the existing evidence.




WE CONCUR:




 ci    Rai
                    )J


       6 Although   Meyers' appointed counsel asserted he was no longer the
attorney of record, he did not serve the State with his notice of withdrawal, he did
not obtain court approval of withdrawal, he acknowledged he had "reappeared"
for the restitution hearing as required by his contract, RP at 37-38, he joined in
the request to continue the hearing, and he actively argued on behalf of Meyers
at the restitution hearing. The parties have given us very limited briefing on what
is required to establish a valid withdrawal of counsel in this setting. On the
existing briefing, we conclude Meyers was represented by counsel at the
restitution hearing. See CR 71, CrR 3.1(b)(2) and (e), In re Disciplinary
Proceeding against Carmick, 146 Wash. 2d 582, 598, 48 P.3d 311(2002)(RPCs
may not be waived by local custom).




                                         5